Citation Nr: 1209823	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  99-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic fatigue syndrome, to include as due to an undiagnosed illness. 

2.  Entitlement to an increased extraschedular rating for bilateral small vessel vasculitis, currently schedularly evaluated as 50 percent disabling. 

3.  Entitlement to an increased extraschedular rating for pseudofolliculitis barbae, currently schedularly evaluated as 10 percent disabling. 

4.  Entitlement to an initial extraschedular evaluation in excess of 10 percent for an irritable bowel syndrome. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 and April 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
Medical records received in January 2012 are duplicates of records already in the claims file and previously considered by the RO or are not relevant to the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran has not had CFS, as defined by governing regulation, at any time during the appeal period.

2.  An exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards concerning the Veteran's symptoms of bilateral small vessel vasculitis has not been shown; the schedular criteria are adequate.

3.  An exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards concerning the Veteran's symptoms of pseudofolliculitis barbae has not been shown; the schedular criteria are adequate.

4.  An exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards concerning the Veteran's symptoms of irritable bowel syndrome has not been shown; the schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317, 4.88a (2011).

2.  The criteria for an extraschedular evaluation for bilateral small vessel vasculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2011).

3.  The criteria for an extraschedular evaluation for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2011).

4.  The criteria for an extraschedular evaluation for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In February 2003, January 2004, June 2005, March 2006, and December 2007 letters, the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2007 letter specifically discussed the type of evidence necessary to substantiate a claim for a higher rating on an extraschedular basis.  

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, and VA and other post-service medical records.  The Veteran has been provided VA medical examinations.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Chronic Fatigue Syndrome

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, the diagnosis of CFS requires (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or ancillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.

The threshold question that must be addressed here (as in any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The negative evidence in this case outweighs the positive.  In addition to the medical evidence, the Board has considered the statements of the Veteran.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to give evidence about observable symptoms such as being tired.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Because, however, CFS is defined by regulation (38 C.F.R. § 4.88a), and by his own reports to examiners the Veteran does not meet the requirements in the regulation, he is not competent to establish by his own opinion that he has CFS.

In this case the Veteran has had a claim for service connection for CFS pending since March 2003.  

On VA examination in October 1998 the Veteran reported sleep disturbance and chronic fatigue ever since experiencing a viral illness while serving in the Persian Gulf.  The Veteran reported irritability and depression, that he felt tired all the time, and that he forced himself to work.  He said that rest did not seem to help it.  The examiner thought that the sleep disorder was part of the fatigue syndrome.  The Veteran reported a lot of muscle cramps and joint pain.  The diagnoses included CFS.

The Veteran underwent another VA examination in September 2003.  The Veteran reported that he returned from the Persian Gulf War in 1991 and that his fatigue started in 1995.  There was no fever involved with it and the Veteran reported no lymphadenopathy.  He had had no pharyngitis.  The Veteran stated that he slept only three or four hours at the most.  It was noted that the Veteran was benefited by some sleep.  He reported that his work at the post office required him to stand on his feet which tired him out.  He reported frequent headaches.  The examiner thought that the Veteran's headaches were muscular tension headaches.  The Veteran did not appear to be depressed.  The examiner stated that the Veteran had some very slight degree of chronic fatigue, but the examiner did not think that he had chronic fatigue syndrome.

On VA examination in September 2005 the Veteran stated that he began having problems with CFS in the Persian Gulf in 1990.  He reported having headaches, diarrhea, hand and foot swelling, and swelling of the lymph nodes.  He complained of a hoarse voice, but no fevers.  He said that he was depressed.  The Veteran worked at the post office and had started going to college so that he could get a good job.  The Veteran stated that he was tired all the time and reported taking sleeping pills.  The examiner opined that the Veteran does not have CFS.  He attributed the Veteran's headaches, hoarse voice, and itching of the feet to allergic reactions.  The examiner thought that the Veteran had PTSD and as a result did not sleep at night and because he did not sleep at night he felt tired all of the time.  The examiner noted that the Veteran had not reduced his daily activities to less than fifty percent.  The Veteran's TSH was normal.  He did not have a low-grade fever.  The Veteran did have multiple episodes of pharyngitis, but he did not have any enlarged lymph nodes.  He did not have generalized muscle weakness and he did not have any muscle aches.  He did not have post-exertional fatigue lasting more than three to four hours.  He did have frontal headaches, which were most likely due to allergies.  He had forgetfulness, but that was most likely because of his inability to sleep in the night.  The examiner opined that the Veteran did not have CFS and attributed the Veteran's symptoms to chronic allergies and PTSD.  

An April 2010 private medical report notes that the Veteran denied fever, chills, nausea, diarrhea, headaches, weakness, dizziness, joint pain, cramps, or neuropathic pain.

The Veteran was provided a VA chronic fatigue disorders examination in May 2010.  The Veteran reported that the fatigue symptoms began about 5 years previously.  The examiner noted that the Veteran had not been diagnosed as having CFS by his VA primary doctor.  The diagnoses included chronic depressive illness, chronic low back pain, and insomnia secondary to depression and anxiety.  The examiner noted that the Veteran's daily routine activities were not severely restricted or even moderately restricted by his symptoms.  The examiner stated that the Veteran did not seem to have debilitating fatigue.  The Veteran had no incapacitating episodes, and no evidence of cognitive impairment.  The examiner noted that the Veteran was not receiving medicine for CFS.  He opined that the Veteran did not have CFS, and that his symptoms are related to his depression and associated anxiety.  

The Board recognizes that the Veteran received a diagnosis of CFS on VA examination in October 1998.  Regardless, all of the medical evidence since the initiation of the Veteran's claim in March 2003 indicates that the Veteran does not have CFS.  Furthermore, the 2003, 2005, and 2010 opinions were developed specifically to determine whether the Veteran has CFS and all three physicians found he does not have such disease.  Notably, the Veteran's own descriptions of symptoms do not meet the criteria in the regulatory definition of CFS.  As it is not shown that the Veteran has had CFS during the appeal period, the threshold legal requirement for establishing service connection for such disease is not satisfied.  Consequently, service connection for CFS is not warranted.





Extraschedular Considerations

A November 1996 rating decision granted service connection and a 50 percent rating for bilateral small vessel vasculitis.  A September 1999 rating decision granted service connection and a 10 percent rating for a skin disability (later characterized as pseudofolliculitis barbae).  The December 2003 rating decision on appeal granted service connection and a 10 percent rating for IBS.  The Veteran's claim for an increased rating for these service-connected disabilities was received in November 2002.  A November 2007 Board decision denied the Veteran's claim for increased schedular ratings for each of these disabilities.  The decision remanded the issues of whether the Veteran was entitled to an extraschedular rating for each of these disabilities.  

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321.  The Board points out that referral for consideration of an extraschedular rating does not imply that the Veteran is actually entitled to an extraschedular rating that is in excess of that already assigned on a schedular basis.

The case was referred to the Director of Compensation and Pension Service (Director), who responded in April 2008 noting that that the medical records indicate that the Veteran complains of coldness and pain in his ankles and feet along with paresthesias.  He had been treated in the past with several courses of corticosteroids, but currently he is not on medication for his vasculitis.  He noted that the temperature of the Veteran's feet had been found to be normal; there was no evidence of claudication or Raynaud's symptoms; and the neurologic examination and peripheral pulses of the extremities were normal.  

With respect to IBS, the Director noted that the Veteran's IBS manifests by diarrhea at least one day about one or two times per week, with occasional diarrhea two to three days in a row.  

The Director reported that the medical records show that the Veteran's PFB is under control.  On VA examination in January 2007 the Veteran was wearing a beard and had only a few scattered hyperpigmented hair follicles.

The Director noted that records provided by the Veteran's employer indicate that the Veteran takes 25-30 sick leave days a year, along with many annual leave days.  The Director stated that although the outpatient treatment records do show visits for follow up for service-connected vascular polyneuropathy, IBS and PFB, most visits were for epidural injections, physical therapy, TENS unit and medical treatment for his nonservice-connected degenerative disc and joint disease of the lumbar spine, allergies, and for problems stemming from pes planus.  The Director opined that extraschedular evaluations for the Veteran's service-connected vascular polyneuropathy, IBS and PFB are not warranted.  

The Board notes here that the United States Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

With regard to the Veteran's small vessel vasculitis the Veteran is currently rated at 50 percent, which is greater than the 30 percent maximum rating available under Diagnostic Code 7122 for cold injury residuals.  The Board notes that a 60 percent rating is available under Diagnostic Codes 8520-8730 for severe incomplete paralysis of the peripheral nerves of the sacrum and the lower extremity.  Additionally, a 60 percent rating is available under Raynaud's syndrome under Diagnostic Code 7117, where there are two or more digital ulcers and a history of characteristic attacks.  The record clearly shows that the Veteran does not meet the criteria for a rating in excess of 50 percent under any applicable diagnostic code.  

A form the Veteran filled out for his employer in April 2000 is signed by a physician.  The physician stated that the Veteran should be on light duty at work permanently due to his vasculitis polyneuropathy.  The Board notes that this document is dated several years before the Veteran submitted his claim for an increased rating in November 2002.  Additionally, as shown below, since November 2002 the Veteran's service-connected small vessel vasculitis has not caused marked interference with employment.

On VA examination in September 2003 the examiner noted that the Veteran had been found to have vasculitis in the past, but that he did not find the Veteran to have vasculitis.  VA examination in July 2005 revealed no peripheral edema, cyanosis, or clubbing.  The dorsalis pedis and posterior tibial pulses were 1/4 and 2/4, respectively.  The tendon reflexes were one of four at the knees and ankles, bilaterally.  When evaluated by VA in September 2005, the Veteran reported that his feet itched and tingled all the time; clinical evaluation of the extremities showed no evidence of neuropathy.  On a VA neurological examination in April 2006, no tics or paramyoclonus were in evidence; his coordination was intact; strength was 5/5 in all extremities; and reflexes were two plus in the lower extremities.  A VA medical evaluation in January 2007 identified no evidence of vasculitis or other vascular lesion of the lower extremities.  On VA examination in May 2010 there was no peripheral edema.  Deep tendon reflexes were normally reactive throughout and light touch was intact in all extremities.  

Not only does the record indicate that the Veteran's small vessel vasculitis has not resulted in marked interference with employment or frequent hospitalization, but also the schedular criteria provide for ratings in excess of 50 percent for more severe symptoms.  Accordingly, the Board finds that the an increased rating in excess of 50 percent is not warranted on an extraschedular basis.  See Thun.

With regards to PFB, he was originally granted a 10 percent rating under 38 C.F.R. § 4.118 , DC 7813.  Under this diagnostic code, dermatophytosis, inclusive of tinea barbae, is rated as disfigurement of the head, face, or neck; scars; or as dermatitis, depending on the predominant disability.  Disfigurement of the head, face, or neck is rated under DC 7800 and this is the current diagnostic code under which the Veteran's PFB is assigned.  The Board notes that a 30 percent rating is available under DC 7800 when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 

According to Note (1) of DC 7800, the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:  Scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

VA treatment records identify that at times the Veteran has sought and obtained regular treatment for his pseudofolliculitis barbae.  Such treatment has included a variety of medications, generally involving topical preparations and use of oral antibiotics.  When evaluated on an outpatient basis in November 2002 and May 2003, there were shown to be multiple hyperpigmented macules in the beard area, with two nodules.  No pustules and only minimal scarring were shown. 

Examination by VA in September 2003 showed that the Veteran's pseudofolliculitis, consisting of little abscesses in the hair follicles of the face and neck, occupied about three to four percent of his body skin.  The impression was of pseudofolliculitis barbae of the face and neck, moderate.  The Veteran's reported growth of a beard was noted to have helped to some degree.  Further VA examination in January 2007 revealed a few, scattered hyperpigmented hair follicles in the beard area, without pustules.  Minor scarring of the beard area skin was present, but without signs of inflammation.  The diagnosis was of pseudofolliculitis barbae, inactive at present. 

In this case the record does not indicate that the Veteran's PFB has resulted in marked interference with employment or frequent hospitalization.  Additionally, the schedular criteria provide for ratings in excess of 10 percent for more severe symptoms, which have not been shown.  Accordingly, the Board finds that the an increased rating in excess of 10 percent is not warranted on an extraschedular basis.  See Thun.

The December 2003 rating decision on appeal granted service connection and a 10 percent rating for IBS under 38 C.F.R. § 4.114 , DC 7319, effective from March 11, 2002.  

Under DC 7319, a 30 percent rating is available when there is severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

On a VA medical examination in September 2003, the Veteran indicated that loose stools were occurring a couple of times weekly, with there being two or three at a time and with associated cramping and increased flatulence.  The Veteran reported that it was getting worse, but the examiner stated his opinion that it appeared to be about the same.  The abdomen on clinical evaluation was slightly tender with no masses and there was evidence of a right hernia repair, without recurrence. 

In September 2005, the Veteran reported to a VA medical professional that he experienced loose bowel movements twice a week, with five of six bowel movements occurring daily.  Some constipation was noted. 

When evaluated by VA in January 2007, the Veteran reported that he was bothered by diarrhea and abdominal pain lasting up to one day twice weekly, for which he took no medication and followed no special diet.  No constipation or bleeding was noted and he reported no weight loss.  Examination showed the abdomen to be soft and non-tender, with normal bowel sounds.  No organ enlargement or masses were noted. 

In this case there is no showing that there is more or less constant abdominal distress and use of medications and adherence to a special diet has been denied.  The Veteran's IBS has not been shown to result in marked interference with employment or frequent hospitalization.  Additionally, the schedular criteria provide for ratings in excess of 10 percent for more severe symptoms, which have not been shown.  Accordingly, the Board finds that the an increased rating in excess of 10 percent is not warranted on an extraschedular basis.  See Thun.

The Board recognizes that the Veteran has been absent from work on sick leave for large amounts of time.  Because the medical records show that the this sick leave was primarily due to other disabilities, particularly allergies and lumbar spine disability, and not due to the Veteran's service-connected small vessel vasculitis, PFB or IBS, the Veteran is not entitled to higher extraschedular ratings for his service-connected disabilities based on marked interference with employment.

As shown above, the Veteran has not met the criteria for higher extraschedular ratings for his small vessel vasculitis or his PFB at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  Additionally, the Veteran has not met the criteria for a higher extraschedular rating for his IBS at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied. 

Entitlement to an increased extraschedular rating in excess of 50 percent for bilateral small vessel vasculitis is denied. 

Entitlement to an increased extraschedular rating in excess of 10 percent for pseudofolliculitis barbae is denied. 

Entitlement to an initial extraschedular evaluation in excess of 10 percent for an irritable bowel syndrome is denied. 



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


